Citation Nr: 0700274	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-02 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability evaluation greater than 50 
percent for bilateral hearing loss and otitis media of the 
right ear.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel





INTRODUCTION

The veteran had active service from January1945 to February 
1946 and from June 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In his May 2004 notice of disagreement (NOD), the veteran 
stated that his service-connected bilateral hearing loss 
caused chronic sinusitis, loss of balance, and depression.  
The Board refers these three issues to the RO for 
adjudication.  They are not before the Board at this time.


FINDING OF FACT

The veteran has Level IX hearing loss in his right ear and 
Level VII hearing loss in his left ear.  


CONCLUSION OF LAW

The criteria for a 60 percent rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic 
Code (DC) 6100, 6201 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected bilateral hearing loss with otitis 
media of the right ear, currently assigned a 50 percent 
rating under DC 6100, bilateral hearing loss and DC 6201, 
chronic nonsuppurative otitis media.  38 C.F.R. § 4.85.  

Chronic nonsuppurative otitis media is rated under DC 6201, 
which instructs the rater to rate the disability based upon 
hearing impairment.  38 C.F.R. § 4.86, DC 6201.  

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
a disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores, resulting in a Roman 
numeral designation for hearing loss.  38 C.F.R. § 4.85(b), 
Table VI.  Disability ratings are assigned by combining the 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).  

The veteran underwent a VA audiological evaluation in April 
2003.  At that time, pure tone thresholds, in decibels, were 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

60
90
90
95
LEFT

70
75
85
90

The average puretone threshold was 84 in the right ear and 80 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 50 percent in the right ear and 60 
percent in the left ear.  

In this case, applying the results of April 2003 VA 
examination to Table VI of the VA regulations yields Roman 
numeral values of IX in the right ear and VII in the left 
ear.  

Applying these values to Table VII, the Board must find that 
the veteran's bilateral hearing loss is 50 percent disabling.  
As noted above, the assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule, as has been done in this case, to the 
numeric designations assigned after an audiometric evaluation 
was rendered, as has also been done in this case, leading to 
the noncompensable evaluation, but not more.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to an 
increased rating for bilateral hearing loss with otitis media 
in the right ear.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in March 2003, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the March 2003 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim for 
service connection is being denied, no disability rating or 
effective date will be assigned.  Therefore there can be no 
possibility of any prejudice to the veteran.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

An increased disability evaluation for bilateral hearing loss 
and otitis media of the right ear is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


